Citation Nr: 0900395	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-13 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right thigh wound, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran seeks an increased rating for his service-
connected disorder, noted by the RO to be residuals of right 
thigh wound (claimed as right knee extension and right hip 
flexion), which is rated as 10 percent disabling under 
Diagnostic Code (DC) 5314, involving Muscle Group (MG) XIV.  
MG XIV is the anterior thigh muscle group.   The functions of 
this muscle group are extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, tension of the 
fascia lata and iliotibial (Maissat's) band, acting with MG 
XVII in postural support of the body, and acting with the 
hamstring muscles in synchronization of the hip and the knee.  
He has reported increasing weakness, stiffness, and pain in 
the right leg.  He has been examined twice during the course 
of this appeal; however, neither examination is sufficient 
for adequately rating his disability.  His representative has 
requested that the veteran again be examined in conjunction 
with this claim.  

First, on VA examination in January 2007 and in June 2008, 
the claims file was not available to the examiner for review.  
While the June 2008 examiner indicated that medical records 
were reviewed, notation of the specific records available to 
him was not made.  Additionally, neither examiner reported 
the range of motion of the knee or the hip in degrees, and X-
rays were not taken.  VA is required to conduct an accurate 
and descriptive medical examination based on the complete 
medical record.  38 C.F.R. §§ 4.1, 4.2 (2008); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In Esteban v. Brown, 6 Vet. App. 259 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 38 
C.F.R. § 4.25, unless they constituted the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, 
at 261.  The veteran was noted to have entrance and exit 
wound scars on VA examination in January 2007.  The June 2008 
examiner also noted that scars were present.  Under DC 7804, 
scars that are painful on examination warrant a 10 percent 
evaluation.  Under DC 7801, scars are rated from 10 percent 
to 40 percent, based on area, measured in square inches or 
square centimeters.  The veteran's scarring should be further 
examined on remand.  

The Board further notes that while this appeal has been 
pending, the United States Court of Appeals for Veterans 
Claims (Court) provided guidance on what notice is required 
when a claimant files a claim for an increased rating.  See 
Vazquez-Flores v.  Peake, 22 Vet. App. 37, 43 (2008).  The 
supplemental statement of the case sent to the veteran in 
June 2008 refers to Vazquez; however, it did not address all 
the matters required.  Additional notice is required on 
remand.

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the veteran a notice letter for 
his claim for an increased rating that is 
in full compliance with Vazquez-Flores v.  
Peake, 22 Vet. App. 37, 43 (2008).  

2.  Schedule the veteran for appropriate 
VA examination(s) of his right lower 
extremity.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.

Any indicated tests, including x-rays, 
should be accomplished.

The examiner(s) should identify all 
residuals attributable to the veteran's 
service-connected residuals of a right 
thigh wound, to include any scars, 
muscle, orthopedic, and neurological 
residuals.

The examiner(s) should specifically 
discuss the severity of any muscle 
impairment, and identify which, if any, 
muscle groups are involved, i.e., 
including, but not limited to, Muscle 
Groups XIII and XIV.  

The examiner(s) should state whether 
there are any orthopedic residuals 
associated with the veteran's service-
connected disability and identify any 
joints involved.  The examiner should 
report range of motion of the knee or the 
hip in degrees.

The examiner(s) should also describe in 
detail the veteran's scars, to include a 
discussion of whether the scar(s) is 
painful on examination, and whether it 
results in any limitation of function.  
The size (width and length) of the 
scar(s) should be measured.

Finally, the examiner(s) should state 
whether there are any neurological 
residuals associated with the veteran's 
service-connected disability and identify 
any nerves involved.  If so, the 
examiner(s) should specifically discuss 
the extent, if any, of paralysis of the 
nerves involved.

The examiner(s) must provide a 
comprehensive report(s) including 
complete rationales for all conclusions 
reached.

3.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws, regulations and case 
law, including Esteban v. Brown, 6 Vet. 
App. 259 (1994).  If the decision with 
respect to the claim remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


